DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 5/12/2022 has been entered.
 
Status of the Application
	This action is responsive to the amendment dated 5/12/2022.  Claims 8-12 remain pending.  Claims 8 and 12 have been amended.  The applicant’s amendment has necessitated the new ground(s) of rejection below.

Response to Remarks
	Applicant's amendment to recite a handle fixed to the second surface of the second member has overcome the rejection of record. However, a new ground(s) of rejection is applied to the claims below. As such, applicant's arguments with respect to the 103 rejection over Bisio et al. (US 2012/0111420, hereafter “Bisio”) in view of Feng et al. (US 2018/0231141, hereafter “Feng”) have not been found persuasive. A new interpretation of Bisio in view of Feng as stated below in the 103 rejection teaches a handle fixed to the second surface of the second member.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 8-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bisio et al. (US 2012/0111420, hereafter “Bisio”) in view of Feng et al. (US 2018/0231141, hereafter “Feng”).
Regarding claim 8, Bisio discloses an extension member (Fig. 5) for coupling with a quick coupler key (the apparatus of Fig. 5 is capable of being coupled to a quick coupler key), the extension member comprising: a first member (the portion of 2 indicated by 7 which is connected to 8 on the left as shown in Fig. 5) having a first end (the left end), a second end (the right end), a first male thread (the thread in the first member connected to 9) on an exterior surface at the first end (Fig. 5), and a first female thread (the thread in the first member connected to 26) on an interior surface at the first end (Fig. 5), a first interior diameter (the interior diameter of the first member), and an axis (the central axis through 2), wherein the first male thread on the exterior surface at the first end is configured to accept a second female thread on a pipe coupler, wherein the first female thread on the interior surface at the first end is configured to accept a second male thread on a pipe (each of the threads are capable of coupling to the other threaded parts recited above); a second member (5 and the portion of 2 in the middle in between the first member and second member) having a first end (the left end), a second end (the right end), a first surface (the interior surface of 2 which is concentric with the axis), a second surface (the surface of 13), and a second interior diameter (the interior diameter of the second member), wherein the first end of the second member is adjacent to the second end of the first member; a handle (20 and 12) directly coupled to the second surface of the second member (Fig. 5); a third member (the portion of 2 indicated by 7 which is connected to 8 on the right as shown in Fig. 5) having a first end (the left end), a second end (the right end), a third male thread (the threaded portion of third member which is connectable to 9) on an exterior surface at the second end, and a third interior diameter (the interior diameter of the third member), wherein the first end of the third member is adjacent to the second end of the second member; and wherein the third male thread on the exterior surface at the second end is configured to accept a third female thread on a quick coupler key, but fails to the disclose the third male thread is a female thread configured to accept a third male thread on a quick coupler key and the handle is fixed to the second surface of the second member.
Feng teaches a third member (112) having a third female thread (the threaded part of 112) on an interior surface at the second end; and wherein the third female on the interior surface at the second end thread is configured to accept a third male thread on a quick coupler key (the third female thread is capable of accepting a third male thread on a quick coupler key).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the application to modify the third male thread on the exterior surface at the second end of Bisio to be a third female thread on the interior surface at the second end configured to accept a third male thread on a quick coupler key as taught by Feng since this is combining prior art elements (female threaded connectors) according to known methods (threaded connections) to yield predictable results (providing a female thread configured to attach to a male thread).  The motivation for doing so is to provide a connection means which is able to connect to a male thread.
Additionally, It would have been obvious to a person having ordinary skill in the art before the effective filing date of the application to modify the handle to be fixed to the second surface of the second member since the use of a one piece construction instead of the structure disclosed in the prior art would have required only routine skill in the art. The motivation for doing so would be to provide less parts needed to be manufactured. See In re Larson, 340 F.2d 965, 968, 144 USPQ 347, 349 (CCPA 1965)

Regarding claim 9, Bisio in view of Feng further disclose the extension member of claim 8, but fail to disclose wherein the first interior diameter is greater than the second interior diameter.
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the application to modify the first interior diameter to be greater than the second interior diameter since applicant has not disclosed that having the first interior diameter to be greater than the second interior diameter solves any stated problem or is for any particular purpose and it appears that the device would perform equally well with either designs.
Furthermore, absent a teaching as to criticality that the first interior diameter to be greater than the second interior diameter, this particular arrangement is deemed to have been known by those skilled in the art since the instant specification and evidence of record fail to attribute any significance (novel or unexpected results) to a particular arrangement. In re Kuhle, 526 F.2d 553,555,188 USPQ 7, 9 (CCPA 1975).  In this case, Applicant merely states on page 4 of the specification that: 
In one embodiment, the first interior diameter is greater than the second interior diameter. In one embodiment, the second interior diameter is less than the third interior diameter. In one embodiment, the first interior diameter is greater than the second interior diameter, and wherein the second interior diameter is less than the third interior diameter.
Regarding claim 10, Bisio in view of Feng further disclose the extension member of claim 8, wherein the second interior diameter is less than the third interior diameter.
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the application to modify the second interior diameter to be less than the third interior diameter since applicant has not disclosed that having the second interior diameter to be less than the third interior diameter solves any stated problem or is for any particular purpose and it appears that the device would perform equally well with either designs.
Furthermore, absent a teaching as to criticality that the second interior diameter to be less than the third interior diameter, this particular arrangement is deemed to have been known by those skilled in the art since the instant specification and evidence of record fail to attribute any significance (novel or unexpected results) to a particular arrangement. In re Kuhle, 526 F.2d 553,555,188 USPQ 7, 9 (CCPA 1975).  In this case, Applicant merely states on page 4 of the specification that: 
In one embodiment, the first interior diameter is greater than the second interior diameter. In one embodiment, the second interior diameter is less than the third interior diameter. In one embodiment, the first interior diameter is greater than the second interior diameter, and wherein the second interior diameter is less than the third interior diameter.
Regarding claim 11, Bisio in view of Feng further disclose the extension member of claim 8, but fail to disclose wherein the first interior diameter is greater than the second interior diameter, and wherein the second interior diameter is less than the third interior diameter.
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the application to modify the first interior diameter to be greater than the second interior diameter, and the second interior diameter to be less than the third interior diameter since applicant has not disclosed that having the first interior diameter to be greater than the second interior diameter, and the second interior diameter to be less than the third interior diameter solves any stated problem or is for any particular purpose and it appears that the device would perform equally well with either designs.
Furthermore, absent a teaching as to criticality that the first interior diameter to be greater than the second interior diameter, and the second interior diameter to be less than the third interior diameter, this particular arrangement is deemed to have been known by those skilled in the art since the instant specification and evidence of record fail to attribute any significance (novel or unexpected results) to a particular arrangement. In re Kuhle, 526 F.2d 553,555,188 USPQ 7, 9 (CCPA 1975).  In this case, Applicant merely states on page 4 of the specification that: 
In one embodiment, the first interior diameter is greater than the second interior diameter. In one embodiment, the second interior diameter is less than the third interior diameter. In one embodiment, the first interior diameter is greater than the second interior diameter, and wherein the second interior diameter is less than the third interior diameter.
Regarding claim 12, Bisio discloses an extension member (Fig. 5) for coupling with a quick coupler key (the apparatus of Fig. 5 is capable of being coupled to a quick coupler key), the extension member comprising: a first cylindrical member (the portion of 2 indicated by 7 which is connected to 8 on the left as shown in Fig. 5) having a first end (the left end), a second end (the right end), a first male thread (the thread in the first member connected to 9) on an exterior surface at the first end (Fig. 5), and a first female thread (the thread in the first member connected to 26) on an interior surface at the first end (Fig. 5), a first interior diameter (the interior diameter of the first member), and an axis (the central axis through 2), wherein the first male thread on an exterior surface at the first end is configured to accept a second female thread on a pipe coupler, wherein the first female thread on an interior surface at the first end is configured to accept a second male thread on a pipe (each of the threads are capable of coupling to the other threaded parts recited above); a second cylindrical member (5 and the portion of 2 in the middle in between the first member and second member) having a first end (the left end), a second end (the right end), a first surface (the interior surface of 2 which is concentric with the axis), a second surface (the surface of 13), and a second interior diameter (the interior diameter of the second member), wherein the first end of the second cylindrical member is adjacent to the second end of the first cylindrical member; a handle (20 and 12) directly coupled to the second surface of the second cylindrical member; a third cylindrical member (the portion of 2 indicated by 7 which is connected to 8 on the right as shown in Fig. 5) having a first end (the left end), a second end (the right end), a third male thread (the threaded portion of third member which is connectable to 9) on an exterior surface at the second end, and a third interior diameter (the interior diameter of the third member), wherein the first end of the third cylindrical member is adjacent to the second end of the second cylindrical member, wherein the third male thread on the exterior surface at the second end is configured to accept a third female thread on a quick coupler key, but fails to the disclose the third male thread is a female thread configured to accept a third male thread on a quick coupler key and wherein the first interior diameter is greater than the second interior diameter, and wherein the second interior diameter is less than the third interior diameter, but fails to disclose the handle is fixed to the second surface of the second member.
Feng teaches a third member (112) having a third female thread (the threaded part of 112) on an interior surface at the second end; and wherein the third female thread on the interior surface at the second end is configured to accept a third male thread on a quick coupler key (the third female thread is capable of accepting a third male thread on a quick coupler key).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the application to modify the third male thread on an exterior surface at the second end of Bisio to be a third female thread on an interior surface at the second end configured to accept a third male thread on a quick coupler key as taught by Feng since this is combining prior art elements (female threaded connectors) according to known methods (threaded connections) to yield predictable results (providing a female thread configured to attach to a male thread).  The motivation for doing so is to provide a connection means which is able to connect to a male thread.
Additionally, It would have been obvious to a person having ordinary skill in the art before the effective filing date of the application to modify the first interior diameter to be greater than the second interior diameter, and the second interior diameter to be less than the third interior diameter since applicant has not disclosed that having the first interior diameter to be greater than the second interior diameter, and the second interior diameter to be less than the third interior diameter solves any stated problem or is for any particular purpose and it appears that the device would perform equally well with either designs.
Furthermore, absent a teaching as to criticality that the first interior diameter to be greater than the second interior diameter, and the second interior diameter to be less than the third interior diameter, this particular arrangement is deemed to have been known by those skilled in the art since the instant specification and evidence of record fail to attribute any significance (novel or unexpected results) to a particular arrangement. In re Kuhle, 526 F.2d 553,555,188 USPQ 7, 9 (CCPA 1975).  In this case, Applicant merely states on page 4 of the specification that: 
In one embodiment, the first interior diameter is greater than the second interior diameter. In one embodiment, the second interior diameter is less than the third interior diameter. In one embodiment, the first interior diameter is greater than the second interior diameter, and wherein the second interior diameter is less than the third interior diameter.
Additionally, It would have been obvious to a person having ordinary skill in the art before the effective filing date of the application to modify the handle to be fixed to the second surface of the second member since the use of a one piece construction instead of the structure disclosed in the prior art would have required only routine skill in the art. The motivation for doing so would be to provide less parts needed to be manufactured. See In re Larson, 340 F.2d 965, 968, 144 USPQ 347, 349 (CCPA 1965)



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAUL J GRAY whose telephone number is (571)270-0544. The examiner can normally be reached 9:00 am - 5:00 pm, Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mary E McManmon can be reached on 571 272-6007. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.










Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PAUL J GRAY/Primary Examiner, Art Unit 3753